DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al (US 2018/0337148).
Regarding claim 1, Baek (Fig. 16) discloses a semiconductor package, comprising: a connection structure having a first surface and a second surface opposing the first surface, and including one or more redistribution layers 132; a core structure 110 disposed on the first surface of the connection structure; a semiconductor chip 120 disposed on the first surface of the connection structure, and including connection pads (not labeled) electrically connected to the redistribution layers of the connection structure; a first encapsulant 130/141 disposed on the first surface of the connection structure and covering at least a portion of each of the core structure 110 and the semiconductor chip 120; an antenna substrate 200E ([0142]) disposed on the first encapsulant and including one or more wiring layers 222, at least a portion of the wiring layers 222 including an antenna pattern; and a through via (see annotation of Fig. 16 

[AltContent: textbox (A through via)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    336
    719
    media_image1.png
    Greyscale



	Regarding claims 2-5, Baek (Fig. 16) further discloses: the antenna substrate 200E is in physical contact with an upper surface of the first encapsulant 130/141; the core structure 110 includes a wiring member (115, 140) disposed on the connection structure and including one or more wiring layers 115 and 140 electrically connected to the redistribution layers of the connection structure, a frame 111 disposed on the wiring member, one or more passive components 125 ([0094]) disposed on the wiring member and electrically connected to the wiring layers of the wiring member, and a second encapsulant 141 disposed on the wiring member and covering at least a portion of the frame and the passive component; a surface of the semiconductor chip 120 on which the connection pads are disposed faces the first surface of the connection structure and is in contact with the connection structure, and the surface of the semiconductor chip 
	Regarding claims 10-11 and 16-17, Baek (Fig. 16) further discloses: a passivation layer 150 disposed on the second surface of the connection structure and having an opening exposing at least portions of the redistribution layers, a first under bump metal 160 disposed in the opening of the passivation layer and on a lower surface of the passivation layer, and electrically connected to the exposed portions of the redistribution layers, and a first electrical connection metal 170 disposed on the lower surface of the passivation layer and electrically connected to the exposed portions of the redistribution layers through the first under bump metal 160; a second under bump metal (top surface portion of 160) disposed on the lower surface of the passivation layer, and a second electrical connection metal 170 disposed on the lower surface of the passivation layer and electrically connected to the second under bump metal, wherein the through via further penetrates the passivation layer 150, thereby electrically connecting the wiring layers of the antenna substrate 200E and the second under bump metal to each other; the through via is in direct contact with a lowermost one of the one or more wiring layers of the antenna substrate (see Fig. 16 reproduced above); and the through via is tapered in a direction from the connection structure to the antenna substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2018/0337148) in view of Tsai et al (US 2015/0348917).
Baek does not disclose the through via penetrates at least portions of the redistribution layers of the connection structure, and the penetrated portions of the redistribution layers of the connection structure are electrically connected to the through via in the penetrated portions thereof.
However, Tsai (Fig. 1D) teaches a device comprising a through via 128 penetrates at least portions of the redistribution layers 108 of the connection structure, and the penetrated portions of the redistribution layers 108 of the connection structure are electrically connected to the through via 128 in the penetrated portions thereof.  Accordingly, it would have been obvious to modify the device of Baek by forming the through via with the structures as set forth above in order to provide a known purpose of lowering power consumption, as taught by Tsai ([0004]).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2018/0337148) in view of Baks et al (US 2014/0145883).
Regarding claim 13, Baek (Fig. 16) further discloses: the antenna substrate includes: a core layer 211, first and second wiring layers 212b/212a disposed lower and 
Baek does not disclose a plurality of second build-up insulating layers disposed on the upper surface of the core layer, and a plurality of fourth wiring layers, each disposed on an upper surface of each of the second build-up insulating layers.
However, Barks (Fig. 1) teaches an antenna substrate including: a plurality of second build-up insulating layers disposed on the upper surface of the core layer 110, and a plurality of fourth wiring layers 124 and 126, each disposed on an upper surface of each of the second build-up insulating layers.  Accordingly, it would have been obvious to modify the device of Baek by including a plurality of second build-up insulating layers and a plurality of fourth wiring layers on the upper surface of the core layer according to the requirements of the application frequency which is desired for the antenna substrate.
Regarding claim 14, Baek (Fig. 16) further discloses the through via penetrates the first cover layer141 and is electrically connected to the lowermost third wiring layer 142 among the plurality of third wiring layers.
.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all of the limitations of claim 6 (and claims 7-9 dependent thereon), including: the frame includes a second through portion in which the passive component is disposed, and the second encapsulant fills at least portions of the second through portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817